

116 S1643 IS: Forest Management for Rural Stability Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1643IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Wyden (for himself, Mr. Crapo, Mr. Merkley, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 36, United States Code, to grant a Federal charter to the Forest and Refuge County
			 Foundation, to provide for the establishment of the Natural Resources
			 Permanent Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Forest Management for Rural Stability Act.
		2.Federal charter for Forest and Refuge County Foundation and establishment of Natural Resources
			 Permanent
			 Fund
 (a)Federal charter for Forest and Refuge County FoundationSubtitle III of title 36, United States Code, is amended by inserting after chapter 3001 the following:
				
					3002Forest and Refuge County Foundation Sec. 300201. Definitions.300202. Establishment.300203. Status and applicable laws.300204. Board of Directors.300205. Bylaws and duties.300206. Authority of Corporation.300207. Establishment of Natural Resources Permanent Fund.
 300201.DefinitionsIn this chapter: (1)Agency headThe term agency head means—
 (A)the Secretary of the Treasury; (B)the Chief of the Forest Service;
 (C)the Director of the Bureau of Land Management; and (D)the Director of the United States Fish and Wildlife Service.
 (2)BoardThe term Board means the Board of Directors of the Corporation. (3)ChairpersonThe term Chairperson means the Chairperson of the Board.
 (4)CorporationThe term Corporation means the Forest and Refuge County Foundation established by section 300202. (5)County payment; full funding amount; State paymentThe terms county payment, full funding amount, and State payment have the meanings given those terms in section 3 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102).
							(6)Eligible county
 (A)In generalThe term eligible county means— (i)a county that is eligible for a payment under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.), with respect to an account established by paragraph (1) or (2) of section 300207(b); or
 (ii)a county that is eligible for a payment under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), with respect to the account established by section 300207(b)(3).
 (B)ExclusionThe term eligible county does not include a county that has elected to opt out of distributions from the Fund under section 300207(e)(4)(A).
 (7)FundThe term Fund means the Natural Resources Permanent Fund established by section 300207(a). (8)Highest historic paymentThe term highest historic payment means—
 (A)with respect to the Forest Service Account of the Fund, an amount equal to the total amount of State payments received under section 101(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111(a)) for fiscal year 2008 (as adjusted to reflect changes during the period beginning on October 1, 2008, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor); and
 (B)with respect to the Bureau of Land Management Account of the Fund, an amount equal to the total amount of county payments received under section 101(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111(b)) for fiscal year 2006 (as adjusted to reflect changes during the period beginning on October 1, 2006, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor).
 (9)ManagerThe term manager means the manager of investments employed by the Board pursuant to section 300205(c)(3). (10)Resource advisory committeeThe term resource advisory committee means—
 (A)a resource advisory committee established under section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) (as in effect on the day before the date of enactment of this chapter); and
 (B)an advisory council established pursuant to section 309(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1739(a)).
 (11)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to the account established by section 300207(b)(1); and
 (B)the Secretary of the Interior, with respect to an account established by paragraph (2) or (3) of section 300207(b).
 300202.EstablishmentThere is established a federally chartered, nonprofit corporation, to be known as the Forest and Refuge County Foundation, which shall be incorporated in the State of Oregon. 300203.Status and applicable laws (a)Non-Federal entityThe Corporation is not—
 (1)a department, agency, or instrumentality of the United States Government; or (2)subject to title 31.
 (b)LiabilityThe United States Government shall not be liable for the actions or inactions of the Corporation. (c)Nonprofit corporationThe Corporation shall have and maintain the status of the Corporation as a nonprofit corporation exempt from taxation under the Internal Revenue Code of 1986.
							300204.Board of Directors
 (a)AuthorityThe powers of the Corporation shall be vested in a Board of Directors that governs the Corporation. (b)Membership (1)CompositionThe Board shall be composed of 11 members, of whom—
 (A)3 shall be appointed by the Chief of the Forest Service; (B)2 shall be appointed by the Director of the Bureau of Land Management; and
 (C)6 shall be appointed by the Secretary of the Treasury. (2)QualificationsIn making appointments under paragraph (1), the agency heads shall—
 (A)appoint members who represent the various regions of the United States; and (B)ensure that the membership of the Board is—
 (i)apolitical; and (ii)fairly balanced in terms of—
 (I)the points of view represented; and (II)the functions to be performed by the Board, by appointing—
 (aa)3 members who are county elected officials, as of the date of appointment of the members, of whom— (AA)1 shall be an elected official of a county that contains Federal land described in section 3(7)(A) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(7)(A));
 (BB)1 shall be an elected official of a county that contains Federal land described in section 3(7)(B) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(7)(B)); and
 (CC)1 shall be an elected official of a county that is eligible for a payment under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c));
 (bb)1 member to represent rural economic development interests; (cc)6 members with expert experience in fund management or finance; and
 (dd)1 member to represent education interests. (3)ProhibitionA member of the Board, other than a member described in paragraph (2)(B)(ii)(II)(aa), shall not hold an office, position, or employment in any political party.
 (4)DateThe appointments of the members of the Board shall be made not later than 90 days after the date of enactment of this chapter.
								(c)Chairperson
 (1)In generalThe Chairperson of the Board shall be selected from among the members of the Board by a majority vote of the members.
 (2)Term of serviceThe Chairperson of the Board— (A)shall serve for a term of not longer than 4 years; and
 (B)may be reelected to serve an additional term, subject to the condition that the Chairperson may serve for not more than 2 consecutive terms.
									(d)Terms
 (1)In generalThe term of the members of the Board shall be 6 years, except that the agency heads shall designate staggered terms for the members initially appointed to the Board.
 (2)ReappointmentA member of the Board may be reappointed to serve an additional term, subject to the condition that the member may serve for not more than 2 consecutive terms.
 (e)VacancyA vacancy on the Board shall be filled— (1)by not later than 90 days after the date on which the vacancy occurs; and
 (2)in the manner in which the original appointment was made. (f)TransitionsAny member of the Board may continue to serve after the expiration of the term for which the member was appointed or elected until a qualified successor has been appointed or elected.
							(g)Meetings and quorum
								(1)Meetings
 (A)In generalThe Board shall meet— (i)not less frequently than once each calendar year; and
 (ii)(I)at the call of— (aa)the Chairperson; or
 (bb)3 or more members; or (II)as otherwise provided in the bylaws of the Corporation.
 (B)Initial meetingNot later than 150 days after the date of enactment of this chapter, the Board shall hold an initial meeting of the Board.
 (2)QuorumA quorum of the Board, consisting of a majority of the members of the Board, shall be required to conduct any business of the Board.
 (3)Approval of Board actionsExcept as otherwise provided, the threshold for approving Board actions shall be as set forth in the bylaws of the Corporation.
								(h)Reimbursement of expenses
 (1)In generalA voting member of the Board— (A)shall serve without pay; but
 (B)subject to paragraph (2), may be reimbursed for the actual and necessary traveling and subsistence expenses incurred by the member in the performance of duties for the Corporation.
 (2)Maximum amountThe amount of reimbursement under paragraph (1)(B) may not exceed the amount that would be authorized under section 5703 of title 5 for the payment of expenses and allowances for an individual employed intermittently in the Federal Government service.
								300205.Bylaws and duties
 (a)In generalThe Board shall adopt, and may amend, the bylaws of the Corporation. (b)BylawsThe bylaws of the Corporation shall include, at a minimum—
 (1)the duties and responsibilities of the Board; and (2)the operational procedures of the Corporation.
 (c)Duties and responsibilities of BoardThe Board shall be responsible for actions of the Corporation, including— (1)(A)employing individuals at the Corporation to provide investment management services; or
 (B)retaining the services of investment management services providers; (2)employing individuals at the Corporation to provide accounting and administrative services;
 (3)employing a manager of investments to manage the amounts authorized to be invested by the Board in accordance with subsection (d);
 (4)entering into a contract with 1 or more banking or trust entities to act as the custodian of the assets of the Fund; and
 (5)engaging other appropriate professional service providers to support the Board and the employees of the Board in carrying out the duties and responsibilities of the Board under this chapter.
 (d)Authority of managerSubject to the direction of the Board, the manager shall have control over the amounts under the jurisdiction of the Board in the same manner as if the manager owned those amounts.
 300206.Authority of CorporationExcept as otherwise provided in this chapter, the Corporation, acting through the manager, shall have the authority—
 (1)to manage the Fund; (2)to make investments of amounts in the Fund under section 300207(d);
 (3)to make distributions from the Fund under section 300207(e)(2); and (4)to review certifications submitted by participating counties under section 303(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7143(a)).
							300207.Establishment of Natural Resources Permanent Fund
 (a)EstablishmentThere is established within the Corporation a permanent fund, to be known as the Natural Resources Permanent Fund, consisting of— (1)amounts deposited in the accounts under subsection (b);
 (2)amounts deposited by an eligible county or State under subsection (c)(1); (3)amounts credited to the Fund under subsection (d)(3); and
 (4)amounts appropriated to the Fund under paragraph (1) of subsection (i), subject to paragraph (2) of that subsection.
 (b)AccountsWithin the Fund, there are established the following accounts: (1)The Forest Service Account, consisting of the amounts transferred under section 3(b)(2) of the Forest Management for Rural Stability Act.
 (2)The Bureau of Land Management Account, consisting of the amounts transferred under subsections (c)(2) and (d)(2) of section 3 of the Forest Management for Rural Stability Act.
 (3)The United States Fish and Wildlife Service Account, consisting of the amounts transferred under section 3(e)(2) of the Forest Management for Rural Stability Act.
 (4)The Voluntary County Savings Account, consisting of voluntary contributions of additional funds transferred under subsection (c)(2)(A)(i).
								(c)Voluntary contributions of additional funds
 (1)In generalSubject to paragraph (2), the Corporation may at any time accept from eligible counties and States voluntary contributions of amounts to be deposited in the Fund, for investment by the Corporation, in accordance with this chapter.
 (2)LimitationAny amounts contributed under paragraph (1)— (A)shall be—
 (i)transferred to the Voluntary County Savings Account; and (ii)maintained within a segregated account in that Account for each contributing county; and
 (B)may only be distributed to the eligible county or State that deposited the amounts, in accordance with this chapter and paragraph (3).
 (3)DistributionsDistributions to an eligible county or a State under paragraph (2)(B)— (A)shall be made by not later than 30 days after the date of receipt of a written request of the applicable eligible county or State;
 (B)shall not be subject to any restrictions or limitations associated with distributions made from an account established by paragraph (1), (2), or (3) of subsection (b); and
 (C)may only be used for a governmental purpose that complies with the budget laws of the applicable State.
									(d)Investments of Fund
								(1)Investment policy
 (A)In generalNot later than 180 days after the date of enactment of this chapter, the Board shall develop an investment policy for the investment of amounts in the Fund.
 (B)RequirementFor purposes of the investment policy developed under subparagraph (A), the Corporation shall— (i)seek to achieve at least a 5-percent rate of return on investments of the Fund, net of inflation; and
 (ii)adopt asset management strategies that are consistent with the standard of care established under the Uniform Prudent Management of Institutional Funds Act of 2007 (D.C. Code 44–1631 et seq.).
 (C)Periodic updatesThe Corporation shall— (i)not less frequently than annually, review the investment policy developed under subparagraph (A); and
 (ii)based on a review conducted under clause (i), modify the investment policy as the Corporation determines to be appropriate.
 (2)Investment servicesFor purposes of investing amounts in the Fund, the Corporation may— (A)employ individuals at the Corporation to provide investment management services; or
 (B)retain the services of investment management services providers. (3)IncomeIncome from any investments of amounts from an account within the Fund shall be credited to the applicable account within the Fund.
								(e)Expenditures from Fund
 (1)Availability of fundsFor each fiscal year, the Corporation shall make available for distribution in accordance with this subsection 4.5 percent of amounts in each account within the Fund established by paragraph (1), (2), or (3) of subsection (b), as determined by the Corporation, based on—
 (A)for the initial 3 fiscal years during which the Fund is in operation, the average fiscal year-end balance of the applicable account; and
 (B)thereafter, the average fiscal year-end balance of the applicable account during the 3-year period preceding the date of the determination.
									(2)Distributions
									(A)Forest Service Account and Bureau of Land Management Account
 (i)In generalFor each fiscal year, of the amounts in each of the Forest Service and the Bureau of Land Management Accounts within the Fund available for distribution for the fiscal year, as determined under paragraph (1)—
 (I)85 percent shall be used to make payments to eligible States and eligible counties in accordance with title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) and clause (ii); and
 (II)15 percent shall be used to make payments to eligible States and eligible counties in accordance with title III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141 et seq.).
											(ii)Calculation and distribution of  authorized payments
 (I)AvailabilityNot later than 14 days after the beginning of each fiscal year, the Corporation shall submit to the Secretary concerned a description of the amount available in each of the Forest Service and the Bureau of Land Management Accounts within the Fund available to make payments for the fiscal year, as determined under paragraph (1), to—
 (aa)eligible States under subsection (a) of section 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111), with respect to the Forest Service Account; and
 (bb)eligible counties under subsection (b) of that section, with respect to the Bureau of Land Management Account.
 (II)CalculationNot later than 14 days after the date on which the Corporation submits the information under subclause (I), based on the information provided under that subclause and the amounts otherwise available to the Secretary concerned for the fiscal year to make payments to eligible counties under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.), as determined by the Secretary concerned, the Secretary concerned shall, based on the formulas for authorized payments established under that Act, calculate and submit to the Corporation the authorized payment amount for each eligible county, including—
 (aa)the amount of the authorized payment for each eligible county to be paid from the applicable account in the Fund; and
 (bb)the amount of the authorized payment to be paid for each eligible county using amounts made available under section 402 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7152).
 (III)DistributionSubject to subparagraphs (C) and (D), not later than 40 days after the date on which the Secretary concerned submits the information to the Corporation under subclause (II)—
 (aa)the Corporation shall— (AA)distribute from the Forest Service Account within the Fund to States, for redistribution to the eligible counties, the amount of the authorized payment to be paid to eligible counties within the State under section 101(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111(a)), as determined under subclause (II)(aa), to be used for the purposes authorized under title I or III of that Act (16 U.S.C. 7111 et seq.);
 (BB)distribute from the Bureau of Land Management Account within the Fund to the eligible counties the amount of the authorized payment to be paid to eligible counties under section 101(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111(b)), as determined under subclause (II)(aa), to be used for the purposes authorized under title I or III of that Act (16 U.S.C. 7111 et seq.); and
 (CC)submit to the Secretary concerned a description of the amounts distributed under subitems (AA) and (BB); and
 (bb)except as provided in subparagraph (C)(ii)(II), the Secretary concerned shall pay to eligible counties, and to the State for redistribution to eligible counties, the amount of the authorized payments under subclause (II)(bb).
												(B)United States Fish and Wildlife Service Account
 (i)In generalFor each fiscal year, amounts in the United States Fish and Wildlife Service Account within the Fund available for distribution for the fiscal year, as determined under paragraph (1), shall be used to make payments to eligible counties, in accordance with section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)) and clause (ii).
										(ii)Calculation and distribution of authorized payments
 (I)AvailabilityNot later than 14 days after the beginning of each fiscal year, the Corporation shall submit to the Secretary concerned a description of the amount available in United States Fish and Wildlife Service Account within the Fund available to make authorized payments to eligible counties for the fiscal year under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), as determined under paragraph (1).
 (II)CalculationNot later than 14 days after the date on which the Corporation submits the information under subclause (I), based on the information provided under that subclause and the amounts otherwise available to the Secretary concerned for the fiscal year to make payments to eligible counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), as determined by the Secretary concerned, the Secretary concerned shall, based on the formulas for authorized payments established under that Act, calculate and submit to the Corporation the authorized payment amount for each eligible county, including—
 (aa)the amount of the authorized payment for each eligible county to be paid from the United States Fish and Wildlife Service Account within the Fund; and
 (bb)the amount of the authorized payment to be paid for each eligible county using amounts made available under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)).
 (III)DistributionSubject to subparagraphs (C) and (D), not later than 40 days after the date on which the Secretary concerned submits the information to the Corporation under subclause (II)—
 (aa)the Corporation shall— (AA)distribute from the United States Fish and Wildlife Service Account within the Fund to the eligible counties the amount of the authorized payment to be paid from that Account to eligible counties, as determined under subclause (II)(aa), to be used for the purposes authorized under section 401(c)(5)(C) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)(5)(C)); and
 (BB)submit to the Secretary concerned a description of the amounts distributed under subitem (AA); and (bb)except as provided in subparagraph (C)(ii)(II), the Secretary concerned shall pay to the eligible counties the amount to be paid for eligible counties under subclause (II)(bb).
												(C)Minimum payment amount
 (i)In generalNotwithstanding subparagraphs (A) and (B), the minimum amount of a payment to be distributed to a State or eligible county under subitem (AA) or (BB) of subparagraph (A)(ii)(III)(aa) or subparagraph (B)(ii)(III)(aa)(AA) for a fiscal year shall be the amount of the payment authorized to be made to the State or eligible county for fiscal year 2017 under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) or section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), as applicable (as adjusted to reflect changes during the period beginning on October 1, 2017, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor).
 (ii)Obligation of SecretaryThe Secretary concerned— (I)shall only make a payment to a State or eligible county under subparagraph (A)(ii)(III)(bb) or (B)(ii)(III)(bb) for a fiscal year if the Secretary concerned determines that the amount of the payment to be distributed from the Fund to the State or eligible county under subitem (AA) or (BB) of subparagraph (A)(ii)(III)(aa) or subparagraph (B)(ii)(III)(aa)(AA) is less than the minimum payment amount required under clause (i); and
 (II)if the Secretary concerned determines that the amount of a payment to be distributed to a State or eligible county under subitem (AA) or (BB) of subparagraph (A)(ii)(III)(aa) or subparagraph (B)(ii)(III)(aa)(AA) would exceed the minimum payment amount required under clause (i), shall not make the payment otherwise required under subparagraph (A)(ii)(III)(bb) or (B)(ii)(III)(bb), as applicable, for the fiscal year.
											(D)Maximum payment amount
 (i)In generalNotwithstanding subparagraphs (A) and (B), in any case in which the total amount of payments to be distributed by the Corporation to States or eligible counties, as applicable, from an account within the Fund for a fiscal year, as calculated under subparagraph (A)(ii)(II)(aa) or (B)(ii)(II)(aa), as applicable, would exceed the applicable highest historic payment, the Corporation shall reduce the total amount to be distributed under subitem (AA) or (BB) of subparagraph (A)(ii)(III)(aa) or subparagraph (B)(ii)(III)(aa)(AA), as applicable, to the amount of the applicable highest historic payment.
 (ii)Effect of meeting maximumFor any fiscal year for which amounts in the Fund are sufficient to ensure that each State and eligible county receives from an account within the Fund for a fiscal year, as calculated under subparagraph (A)(ii)(II)(aa) or (B)(ii)(II)(aa), as applicable, distributions equal to the applicable highest historic payment, such that the distributions from the account are reduced under clause (i), the States and eligible counties shall receive, in addition to those payments from the Fund, any payments authorized for the State or eligible county under—
 (I)the sixth paragraph under the heading Forest Service in the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 963, chapter 186; 16 U.S.C. 500);
 (II)subsection (a) of title II of the Act of August 28, 1937 (50 Stat. 875, chapter 876; 43 U.S.C. 2605);
 (III)the first section of the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621); or (IV)section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)).
											(3)Administrative expenses
 (A)In generalFor each fiscal year, of the total amounts in the Fund, there shall be made available to the Corporation from the Fund for the payment of administrative expenses described in subparagraph (B)—
 (i)if the total amounts in the Fund as of the date of the determination is not less than $100,000,000, an amount equal to not more than 0.5 percent of the total amounts in the Fund, as of that date; and
 (ii)if the total amounts in the Fund as of the date of the determination is less than $100,000,000, an amount equal to not more than 1.0 percent of the total amounts in the Fund, as of that date.
 (B)UseAmounts made available for administrative expenses under subparagraph (A) may be used by the Corporation—
 (i)to ensure that amounts in Fund are managed in a manner consistent with the asset management strategies adopted under subsection (d)(1);
 (ii)to pay other administrative costs relating to the Fund, including the costs of managing the Fund, conducting audits of the Fund, and complying with reporting requirements relating to the Fund; and
 (iii)to reimburse members of the Board for actual and necessary traveling and subsistence expenses, in accordance with section 300204(h).
										(4)Elections to opt out and opt in
									(A)Opting out
 (i)In generalNot later than 3 years after the date of enactment of this chapter, a county described in clause (i) or (ii) of section 300201(6)(A) may make a 1-time election to opt out of distributions from the Fund under this chapter by submitting to the Secretary concerned a written notice of the election.
 (ii)EffectSubject to subparagraph (B), an election under clause (i) to opt out of distributions from the Fund shall be applicable for—
 (I)the fiscal year during which the notice under that clause is submitted; and (II)each subsequent fiscal year.
 (iii)No effect on other paymentsAn election by a county to opt out of distributions from the Fund under clause (i) shall not affect the eligibility of the county to receive any payment authorized for the county under—
 (I)the sixth paragraph under the heading Forest Service in the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 963, chapter 186; 16 U.S.C. 500);
 (II)subsection (a) of title II of the Act of August 28, 1937 (50 Stat. 875, chapter 876; 43 U.S.C. 2605);
 (III)the first section of the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621); or (IV)section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)).
 (iv)TreatmentA county described in clause (i) or (ii) of section 300201(6)(A) that has not submitted to the Secretary concerned a written notice of an election to opt out of distributions from the Fund under clause (i) shall be deemed to have opted in to those distributions.
 (B)Notice to opt inA county that has elected to opt out of distributions from the Fund under subparagraph (A) may opt back in to the distributions for all subsequent fiscal years by submitting to the Secretary concerned, by not later than the date that is 2 years after the date on which the county submits the written notice under subparagraph (A)(i), a notice of the intent of the county to opt back in.
									(f)Reports
 (1)Quarterly reportsNot later than 90 days after the date of enactment of this chapter and every 90 days thereafter, the Corporation shall submit to the Secretary of the Treasury a quarterly report that describes, with full transparency, for the period covered by report—
 (A)the assets of the Fund, including a description of the investment policy used for the Fund; and (B)the performance of investments in the Fund.
 (2)Annual reportAnnually, the Corporation shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives, and make publically available in an online searchable database in a machine-readable format, a report describing the activities of the Corporation for the period covered by the report, including, at a minimum, information relating to—
 (A)the growth of the Fund; and (B)applicable sources of revenue.
 (g)Annual auditsNot later than 1 year after the date of enactment of this chapter and annually thereafter, the Inspector General of the Department of the Treasury shall conduct an audit of the Fund.
 (h)OversightThe Inspector General of the Department of the Treasury shall conduct periodic reviews of the exercise by the Corporation of the fiduciary and statutory duties of the Corporation.
							(i)Funding
 (1)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Fund such sums as are necessary to ensure that the required minimum payment amounts under subsection (e)(2)(C)(i) can be provided.
 (2)Allocation among AccountsThe amounts appropriated to the Fund under paragraph (1) shall be allocated among the Forest Service Account, the Bureau of Land Management Account, and the United States Fish and Wildlife Service Account in a manner that ensures that—
 (A)the amount allocated to the Forest Service Account is determined in accordance with the ratio that— (i)the total amount of State payments under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year 2017; bears to
 (ii)an amount equal to the sum of— (I)the full funding amount for the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year 2017; and
 (II)the total amount of payments to counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), for fiscal year 2017;
 (B)the amount allocated to the Bureau of Land Management Account is determined in accordance with the ratio that—
 (i)the total amount of county payments under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year 2017; bears to
 (ii)an amount equal to the sum of— (I)the full funding amount for the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year 2017; and
 (II)the total amount of payments to counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), for fiscal year 2017; and
 (C)the amount allocated to the United States Fish and Wildlife Service Account is determined in accordance with the ratio that—
 (i)the total amount of payments to counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)) for fiscal year 2017; bears to
 (ii)an amount equal to the sum of— (I)the full funding amount for the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year 2017; and
 (II)the total amount of payments to counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), for fiscal year 2017.
											(j)Agency reporting
 (1)In generalNot later than 1 year after the date of enactment of this chapter and annually thereafter, the Secretary of Agriculture and the Secretary of the Interior shall submit to the Corporation information describing activities on Federal land described in subparagraphs (A) and (B), respectively, of section 3(7) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(7)), on a county-by-county basis, for the period covered by the report, including information regarding—
 (A)timber sales and associated acres treated, volumes sold and harvested, and revenues generated, including, at a minimum—
 (i)commercial treatment; and (ii)precommercial thinning;
 (B)stewardship projects, including, at a minimum— (i)commercial treatment;
 (ii)prescribed fire; and (iii)precommercial thinning;
 (C)road work; (D)reforestation and associated acres treated, including, at a minimum—
 (i)commercial treatment; (ii)prescribed fire; and
 (iii)precommercial thinning; (E)habitat created;
 (F)culverts replaced; and (G)miles of stream restoration.
 (2)PublicationPromptly after receipt of the information under paragraph (1), the Corporation shall make the information publically available in an online searchable database in a machine-readable format..
 (b)Clerical amendmentThe table of chapters for subtitle III of title 36, United States Code, is amended by inserting after the item relating to chapter 3001 the following:
				3002.   Forest and Refuge County Foundation300201.
			3.Transfer of amounts to Fund
 (a)Definition of eligible nonelecting countyIn this section, the term eligible nonelecting county means— (1)in subsections (b), (c), and (d), a county that—
 (A)is eligible for a payment under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.); and
 (B)has not elected to opt out of distributions from the Natural Resources Permanent Fund under section 300207(e)(4)(A) of title 36, United States Code; and
 (2)in subsection (e), a county that— (A)is eligible for a payment under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)); and
 (B)has not elected to opt out of distributions from the Natural Resources Permanent Fund under section 300207(e)(4)(A) of title 36, United States Code.
 (b)Suspension of payments under Act of May 23, 1908, and Act of March 1, 1911Except as provided in section 300207(e)(2)(D)(ii) of title 36, United States Code, for fiscal year 2019 and each fiscal year thereafter—
 (1)all payments authorized for eligible nonelecting counties under the sixth paragraph under the heading Forest Service in the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 963, chapter 186; 16 U.S.C. 500), shall be suspended; and
 (2)the Secretary of the Treasury shall transfer to the Forest Service Account within the Natural Resources Permanent Fund established by section 300207(b)(1) of title 36, United States Code, amounts equal to the amounts that would have otherwise been distributed as payments to eligible nonelecting counties under the sixth paragraph under the heading Forest Service in the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 963, chapter 186; 16 U.S.C. 500).
 (c)Suspension of payments under Act of August 28, 1937Except as provided in section 300207(e)(2)(D)(ii) of title 36, United States Code, for fiscal year 2019 and each fiscal year thereafter—
 (1)all payments authorized for eligible nonelecting counties under subsection (a) of title II of the Act of August 28, 1937 (50 Stat. 875, chapter 876; 43 U.S.C. 2605), shall be suspended; and
 (2)the Secretary of the Treasury shall transfer to the Bureau of Land Management Account within the Natural Resources Permanent Fund established by section 300207(b)(2) of title 36, United States Code, amounts equal to the amounts that would have otherwise been distributed as payments to eligible nonelecting counties under subsection (a) of title II of the Act of August 28, 1937 (50 Stat. 875, chapter 876; 43 U.S.C. 2605).
 (d)Suspension of payments under Act of May 24, 1939Except as provided in section 300207(e)(2)(D)(ii) of title 36, United States Code, for fiscal year 2019 and each fiscal year thereafter—
 (1)all payments authorized for eligible nonelecting counties under the first section of the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621), shall be suspended; and
 (2)the Secretary of the Treasury shall transfer to the Bureau of Land Management Account within the Natural Resources Permanent Fund established by section 300207(b)(2) of title 36, United States Code, amounts equal to the amounts that would have otherwise been distributed as payments to eligible nonelecting counties under the first section of the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621).
 (e)Suspension of payments under Refuge Revenue Sharing ActExcept as provided in section 300207(e)(2)(D)(ii) of title 36, United States Code, for fiscal year 2019 and each fiscal year thereafter—
 (1)all payments authorized for eligible nonelecting counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), shall be suspended; and
 (2)the Secretary of the Treasury shall transfer to the United States Fish and Wildlife Service Account within the Natural Resources Permanent Fund established by section 300207(b)(3) of title 36, United States Code, amounts equal to the amounts that would have otherwise been distributed as payments to eligible nonelecting counties under section 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)).
				4.Amendments to Secure Rural Schools and Community Self-Determination Act of 2000
 (a)DefinitionsSection 3 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102) is amended—
 (1)in paragraph (1)(B), by striking and paragraph (8)(A); (2)in paragraph (2)—
 (A)in subparagraph (A)(ii), by inserting described in paragraph (7)(A) after Federal land; and (B)in subparagraph (B)(ii), by striking and paragraph (9)(B)(i);
 (3)in paragraph (4)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)has not elected to opt out of distributions from the Natural Resources Permanent Fund under section 300207(e)(4)(A) of title 36, United States Code.;
 (4)by striking paragraphs (8) and (9) and inserting the following:  (8)50-percent adjusted shareThe term 50-percent adjusted share means the quotient obtained by dividing—
 (A)the number equal to the total of all 50-percent payments received by an eligible county during the eligibility period; by
 (B)the number equal to the sum of all 50-percent payments received by all eligible counties during the eligibility period.;
 (5)by redesignating paragraph (10) as paragraph (9); (6)by striking paragraph (11) and inserting the following:
					
 (10)Full funding amountThe term full funding amount means— (A)for fiscal year 2008, $500,000,000;
 (B)for each of fiscal years 2009 through 2011, an amount equal to 90 percent of the full funding amount for the preceding fiscal year;
 (C)for each of fiscal years 2012 through 2015, an amount equal to 95 percent of the full funding amount for the preceding fiscal year;
 (D)for fiscal year 2017, an amount equal to 95 percent of the full funding amount for fiscal year 2015;
 (E)for fiscal year 2018, an amount equal to 95 percent of the full funding amount for fiscal year 2017; and
 (F)for fiscal year 2019 and each fiscal year thereafter— (i)for purposes of the calculations under section 101(a), an amount equal to the greater of—
 (I)the amount distributed from the Forest Service Account within the Natural Resources Permanent Fund under section 300207(e)(2)(A) of title 36, United States Code; and
 (II)the total amount of all State payments for fiscal year 2017 (as adjusted to reflect changes during the period beginning on October 1, 2017, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor); and
 (ii)for purposes of the calculations under section 101(b), an amount equal to the greater of— (I)the amount distributed from the Bureau of Land Management Account within the Natural Resources Permanent Fund under section 300207(e)(2)(A) of title 36, United States Code; and
 (II)the total amount of all county payments for fiscal year 2017 (as adjusted to reflect changes during the period beginning on October 1, 2017, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor).;
 (7)by redesignating paragraphs (12) through (17) as paragraphs (11) through (16), respectively; and (8)in paragraph (11) (as so redesignated)—
 (A)in subparagraph (A), by inserting containing Federal land described in paragraph (7)(A) after eligible county; and (B)in subparagraph (B), by inserting containing Federal land described in paragraph (7)(A) after eligible counties.
					(b)Permanent authorization; source of payment amounts
 (1)Calculation of paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by striking of fiscal years 2008 through 2015, 2017, and 2018 each place it appears and inserting fiscal year.
 (2)ElectionsSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended—
 (A)in paragraph (1)— (i)in subparagraph (A), by inserting through fiscal year 2018 after second fiscal year thereafter; and
 (ii)by adding at the end the following:  (E)Fiscal year 2019 and thereafterFor fiscal year 2019 and each fiscal year thereafter—
 (i)the election otherwise required by subparagraph (A) shall not apply; and (ii)each affected county shall receive payments in accordance with chapter 3002 of title 36, United States Code, unless the affected county elects to opt out of distributions under section 300207(e)(4)(A) of that title.;
 (B)in paragraph (2)(B), by striking through fiscal year 2015 and for fiscal years 2017 and 2018; and (C)by striking paragraph (3) and inserting the following:
						
							(3)Source of payment amounts
 (A)In generalWith respect to an eligible State or eligible county that has not elected to opt out of distributions under section 300207(e)(4)(A) of title 36, United States Code, the payment under this section for a fiscal year shall be derived from—
 (i)distributions to be paid under section 300207(e)(2)(A)(ii)(III)(aa) of title 36, United States Code; and
 (ii)to the extent that amounts made available under clause (i) are insufficient, any amounts that are appropriated to carry out this Act, to be distributed in accordance with section 300207(e)(2)(A)(ii)(III)(bb) of title 36, United States Code.
 (B)ExceptionAn eligible State or eligible county that has elected to opt out of distributions under section 300207(e)(4)(A) of title 36, United States Code—
 (i)shall not receive any payment under this section; and (ii)may receive payments only under, as applicable—
 (I)the sixth paragraph under the heading Forest Service in the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 963, chapter 186; 16 U.S.C. 500);
 (II)subsection (a) of title II of the Act of August 28, 1937 (50 Stat. 875, chapter 876; 43 U.S.C. 2605); and
 (III)the first section of the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621).. (3)Notification of electionSection 102(d)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(1)) is amended—
 (A)in subparagraph (A), by striking subparagraph (D) and inserting subparagraphs (D) and (G); and (B)by adding at the end the following:
						
 (G)Fiscal year 2019 and thereafterFor fiscal year 2019 and each fiscal year thereafter— (i)the allocation of funds required under subparagraph (A) shall not be required;
 (ii)of the amounts received for the fiscal year— (I)85 percent shall be expended in the same manner in which the 25-percent payments or 50-percent payments, as applicable, are required to be expended; and
 (II)15 percent shall be expended on county projects in accordance with title III; and (iii)the elections otherwise required by subparagraphs (B), (C), and (D), or considered to be made under paragraph (3)(B), as applicable, shall not apply or be required for payments made for the fiscal year..
 (4)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking each of fiscal years 2011 through and for fiscal years 2017 and 2018 and inserting fiscal year 2011 and each fiscal year thereafter.
 (5)Termination of authorityThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended by striking section 304 (16 U.S.C. 7144).
				(c)Repeal of authority To conduct special projects on Federal land
 (1)In generalTitle II of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121 et seq.) is repealed.
				(2)Conforming amendments
 (A)Section 102(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)) is amended—
 (i)in paragraph (1)— (I)in subparagraph (B)—
 (aa)by striking clause (i); (bb)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and
 (cc)in clause (ii) (as so redesignated), by striking clauses (i) and (ii) and inserting clause (i); (II)in subparagraph (C)—
 (aa)by striking clause (i); (bb)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and
 (cc)in clause (ii) (as so redesignated), by striking clauses (i) and (ii) and inserting clause (i); and (III)in subparagraphs (E) and (F), by striking paragraph (3)(B) each place it appears and inserting paragraph (2)(B);
 (ii)by striking paragraph (2); (iii)by redesignating paragraph (3) as paragraph (2); and
 (iv)in subparagraph (B)(ii) of paragraph (2) (as so redesignated), by inserting (as in effect on the day before the date of enactment of the Forest Management for Rural Stability Act) after 204(a)(5). (B)Section 302(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(b)) is amended
 (i)in paragraph (1), by striking ; and at the end and inserting a period; (ii)in the matter preceding paragraph (1), by striking shall— and all that follows through publish in paragraph (1) and inserting shall publish; and
 (iii)by striking paragraph (2). (C)The Secure Rural Schools and Community Self-Determination Act of 2000 is amended by striking section 403 (16 U.S.C. 7153) and inserting the following:
						
 403.Treatment of fundsFunds made available under section 402 shall be in addition to any other annual appropriations for the Forest Service and the Bureau of Land Management..  
 (D)Section 603(b)(1)(C)(ii)(II) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)(ii)(II)) is amended by inserting (as in effect on the day before the date of enactment of the Forest Management for Rural Stability Act) before the period at the end.
 (E)Section 4003(b)(2)(B)(ii) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)(2)(B)(ii)) is amended by striking 500 note) and inserting 7125) (as in effect on the day before the date of enactment of the Forest Management for Rural Stability Act).
 (d)Use of fundsSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—
 (1)in paragraph (1), by striking to carry out activities under the Firewise Communities program; (2)in paragraph (2)(A), by striking on Federal land;
 (3)in paragraph (3), by striking and at the end; (4)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (5)by adding at the end the following:  (5)for job training or job creation activities;
 (6)for projects approved by— (A)a resource advisory committee; or
 (B)a forest collaborative; (7)for natural resource conservation projects;
 (8)for forest health treatments; (9)for economic development activities;
 (10)for transportation infrastructure projects on county road systems that serve Federal land; or (11)to plan, develop, or carry out projects on Federal land that—
 (A)are consistent with applicable Federal laws (including regulations) and forest plans; (B)create private sector jobs, generate county revenue, or provide merchantable forest products; and
 (C)may include— (i)forest health treatments;
 (ii)implementation of work under a Master Stewardship Agreement; (iii)implementation of work under a good neighbor agreement (as defined in section 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a))); or
 (iv)forest road replacement, rehabilitation, or reconstruction.. (e)CertificationSection 303 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7143) is amended—
 (1)in subsection (a), by striking February 1 and all that follows through Secretary concerned and inserting February 1 of each calendar year beginning after a calendar year during which not less than $35,000 of county funds were expended by a participating county, the appropriate official of the participating county shall submit to the Forest and Refuge County Foundation established by section 300202 of title 36, United States Code,; and
 (2)in subsection (b)— (A)by striking Secretary concerned shall and inserting Forest and Refuge County Foundation shall; and
 (B)by striking Secretary concerned determines and inserting Foundation determines. (f)FundingThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended by striking section 402 (16 U.S.C. 7152) and inserting the following:
				
					402.Funding
 (a)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary concerned such sums as are necessary to carry out this Act, to remain available until expended.
 (b)Receipt and acceptanceThe Secretary concerned shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subsection (a), without further appropriation..
			5.Funding for Refuge Revenue Sharing Act
 (a)Source of payments to countiesSection 401(c) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s(c)), is amended adding at the end the following:  (6)Source of payments to countiesNotwithstanding any other provision of this section, for fiscal year 2019 and each fiscal year thereafter, with respect to counties that have not elected to opt out of distributions under section 300207(e)(4)(A) of title 36, United States Code, instead of making the payments to the applicable counties required under paragraphs (1) and (2) from the fund, the payments shall be derived from—
 (A)distributions to be paid under section 300207(e)(2)(B)(ii)(III)(aa)(AA) of title 36, United States Code; and
 (B)to the extent that amounts made available under subparagraph (A) are insufficient, any amounts that are appropriated under subsection (d), to be distributed in accordance with section 300207(e)(2)(B)(ii)(III)(bb) of title 36, United States Code..
 (b)FundingSection 401 of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (49 Stat. 383, chapter 261; 16 U.S.C. 715s), is amended by striking subsection (d) and inserting the following:
				
					(d)Funding for payments
 (1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary such sums as are necessary to make payments under paragraphs (1) and (2) of subsection (c) to counties, after taking into account—
 (A)amounts in the fund available for the payments for the fiscal year; and (B)amounts made available for payments from the National Resources Permanent Fund established by section 300207(a) of title 36, United States Code, for the fiscal year.
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation..
			6.Exemption of certain payments from sequestration
			(a)In
 generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:
				Payments to States and eligible counties from the National Resources Permanent Fund established by
			 section 300207(a) of title 36, United States Code..
 (b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.